UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 GUOLIANG LIU, ZHANGSHENG GU,
 JIAN LI, CHANGYING ZOU, on behalf of all
 other persons similarly situated, and RUN HUA
 HOU,
                                                                                         Jan. 24, 2020
                              Plaintiffs,

                       -against-                                            ORDER

                                                                         16 Civ. 6219 (ER)
 J.R.H. RESTAURANT GROUP, INC., D/B/A
 KUMO SUSHI, JIMMY’S SUSHI BUFFET,
 INC., d/b/a KIKOO SUSHI, LINDSEY BUFFET
 RESTAURANT, INC., d/b/a KUMO SUSHI,
 JIMMY CHEN, YUN LIN CHEN, HUI ZHAO,
 QUEENIE CHEN, JANE DOE, and VERA
 CHEN,

                              Defendants.


Ramos, D.J.:

         This is a collective action under the Fair Labor Standards Act (“FLSA”) in which

Defendants have consented to conditional certification. Doc. 43. Plaintiffs’ motion to

conditionally certify a collective action is GRANTED in its entirety. The Clerk of the Court is

respectfully directed to terminate the motion, Doc. 39.

         It is SO ORDERED.

Dated:     January 24, 2020
           New York, New York

                                                            _______________________
                                                            Edgardo Ramos, U.S.D.J.
